636 So. 2d 569 (1994)
LIFT SYSTEMS, INC., Petitioner,
v.
COSTCO WHOLESALE CORPORATION, Respondent.
No. 94-274.
District Court of Appeal of Florida, Third District.
May 10, 1994.
James C. Blecke, Miami, for petitioner.
Akerman, Senterfitt & Eidson and Elizabeth M. Hernandez, Miami, for respondent.
Before SCHWARTZ, C.J., and JORGENSON and LEVY, JJ.
PER CURIAM.
In response to the respondent's motion to compel discovery, the trial court ordered the petitioner to disclose the identity and specialty of all expert witnesses retained by it in this litigation, and to designate which of these experts are expected to testify at trial. We have held that Florida Rule of Civil Procedure 1.280(b)(4)(B) does not require the disclosure of the names of expert witnesses retained, but not expected to testify at trial, absent a showing of exceptional circumstances. Ruiz ex rel. Ruiz v. Brea, 489 So. 2d 1136, 1137-38 (Fla. 3d DCA 1986) (opinion on rehearing); Accord Myron ex rel. Brock v. Doctors Gen., Ltd., 573 So. 2d 34, 35 (Fla. 4th DCA 1990). Accordingly, we quash that portion of the order which purports to require the petitioner to disclose the names of expert witnesses other than those the petitioner intends to call to testify at the time of trial.
Certiorari granted.